  Case 3:20-cv-00832-NJR Document 9 Filed 09/23/20 Page 1 of 3 Page ID #23



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLARENCE D. JOHNSON, JR.,

                  Plaintiff,

 v.                                               Case No. 3:20-CV-832-NJR

 US JUDGES, LANCE WATSON, DALE
 OSHEILDS, TRUMP, PRESIDENT
 OBAMA, and UNITED NATIONS,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       On August 28, 2020, Plaintiff Clarence D. Johnson, Jr., filed a pro se Civil Rights

Complaint naming US Judges, Lance Watson, Dale Osheilds, Trump, President Obama,

and the United Nations as Defendants (Doc. 2). Along with his Complaint, Johnson filed

the Motion for Leave to Proceed in forma pauperis, in which he seeks to proceed without

prepayment of the filing fees (Doc. 3).

       Under 28 U.S.C. § 1915(a)(1), a federal district court may allow a civil case to

proceed without prepayment of fees if the movant “submits an affidavit that includes a

statement of all assets he possesses [showing] that he is unable to pay such fees or give

security therefor.” Section 1915(e)(2) then requires careful threshold scrutiny of the

complaint filed by a plaintiff seeking to proceed in forma pauperis (IFP). The Court must

dismiss the complaint if the allegation of poverty is untrue or if the action is frivolous or

malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief

against a defendant who is immune from such relief. Id.; see also Hoskins v. Poelstra, 320


                                          Page 1 of 3
  Case 3:20-cv-00832-NJR Document 9 Filed 09/23/20 Page 2 of 3 Page ID #24



F.3d 761, 763 (7th Cir. 2003) (“District judges have ample authority to dismiss frivolous

or transparently defective suits spontaneously, and thus save everyone time and legal

expense.”).

       The standards applicable to reviewing claims under § 1915(e)(2)(B)(ii) are the same

as those for reviewing claims under Federal Rule of Civil Procedure 12(b)(6). Dewalt v.

Carter, 224 F.3d 607, 611-12 (7th Cir. 2000). Specifically, the Complaint must contain

allegations that go beyond a merely speculative level. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007).

       In this case, Johnson’s affidavit indicates he has no assets or income; thus, the

Court is satisfied he is indigent (Doc. 3). Johnson’s complaint must be dismissed,

however, as he has failed to state a valid cause of action. In fact, his civil rights complaint

makes no factual allegations whatsoever. Within the Statement of Claim section, Johnson

merely states: “My name is Mr. Johnson. I need pull this news down for all federal cases

Illinois, Kentucky, Ohio.” (Doc. 2). As relief, Johnson request $30 million in compensatory

damages (Id.).

       His subsequent filings provide no clarification. On September 8, 2020, Johnson

filed a Motion for Hearing and Trial Dates (Doc. 7), in which he states only that “these

are fugitives of law they need lawyers.” He instructs the Court to “[r]eview prior cases

from US Attorney’s Office Trump Obama Administration.” Johnson also filed a Motion

for Withholding Criminal Evidence/Request for Inquiry,” in which he simply names

various officials and entities: U.S. Attorney’s Office, Ohio Crime Victims Compensation

Program, Illinois Crime Victims Compensation Program, United Nations Ethics



                                        Page 2 of 3
  Case 3:20-cv-00832-NJR Document 9 Filed 09/23/20 Page 3 of 3 Page ID #25



Commission, Trump, Obama, Theresa May, Queen Elizabeth, Angela Byers (FBI), Senator

Kamala Harris, Secretary of State Mike Pompeo, and Alayne Frankson-Wallace (Doc. 8).

      Because Johnson’s Complaint (Doc. 2) fails to state a claim, it must be DISMISSED

without prejudice. His Motion for Leave to Proceed in forma pauperis (Doc. 3) is DENIED.

Johnson’s Motion for Hearing and Trial Dates (Doc. 7) and Motion for Withholding

Criminal Evidence/Request for Inquiry (Doc. 8) are DENIED as moot.

      Johnson is GRANTED leave to file an Amended Complaint and to refile a motion

for leave to proceed in forma pauperis on or before October 23, 2020. The failure to

timely file an Amended Complaint will result in the dismissal of this case with

prejudice.

      IT IS SO ORDERED.

      DATED: September 23, 2020


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 3 of 3
